Exhibit 10aa.

LOGO [g42340ex10aa.jpg]

PERFORMANCE SHARE UNITS AGREEMENT

Under the Bristol-Myers Squibb Company

2007 Stock Award and Incentive Plan

2010-2012 Performance Share Units Award

Bristol-Myers Squibb Company (the “Company”) has granted you a Performance Share
Units Award as set forth in the Grant Summary. This award is subject in all
respects to the terms, definitions and provisions of the 2007 Stock Award and
Incentive Plan (the “Plan”) adopted by the Company.

Award Date: March 2, 2010

Performance Cycle Start Date: January 1, 2010

Please refer to the Grant Summary for the Target Number of Performance Share
Units relating to the 2010-2012 performance cycle:

2010 Performance Share Units (10-12 Cycle): One-third of total award

2011 Performance Share Units (10-12 Cycle): One-third of total award

2012 Performance Share Units (10-12 Cycle): One-third of total award

The year referenced for each of these three “tranches” is the “Performance Year”
for that tranche.

Range at which Performance Share Units may be earned for varying performance:

Threshold:  37.49% (weighted average) of Target

Target:        100% of Target

Maximum:  167.50% of Target

Performance Goal and Earning Date: A separate Performance Goal will be set for
each tranche by March 30 of the Performance Year, specifying the number of
Performance Share Units that may be earned for specified levels of performance.
The Earning Date will be December 31 of the Performance Year. The Performance
Goal for the 2010 Performance Share Units is attached as Exhibit A hereto.

Vesting: Earned Performance Share Units will vest at the date between January 1,
2013 and March 15, 2013, at which the Committee determines and certifies the
extent to which the Performance Goals for the 2012 Performance Share Units have
been met, subject to earlier vesting at the times indicated in Sections 6
(including in connection with certain terminations following a Change in
Control) and 8.

Settlement: Earned and vested Performance Share Units will be settled by
delivery of one share of the Company’s Common Stock, $0.10 par value per share
(“Shares”), for each Performance Share Unit being settled. Dividend equivalents
will accrue and be payable in connection with Performance Share Units at the
time and to the extent that the underlying Performance Share Unit becomes
payable. Settlement shall occur at the time specified in Section 4 hereof.

 

E-10-1



--------------------------------------------------------------------------------

1. PERFORMANCE SHARE UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you the
opportunity to earn the 2010 Performance Share Units as designated herein
subject to the terms, conditions and restrictions set forth in this Agreement.
In addition, the Committee hereby indicates its intention to grant to you the
opportunity to earn the 2011 Performance Share Units and the 2012 Performance
Share Units for the 2010-2012 performance cycle and subject to this Agreement;
such grants shall become effective only at such time as the Committee has
specified the Performance Goal for those Performance Share Units (by March 30 of
the relevant Performance Year), except as otherwise provided in this Section 1
and in Sections 6(a) and 6(b). The target number of each tranche of Performance
Share Units and the kind of shares deliverable in settlement, the calculation of
earnings per share as a Performance Goal, and other terms and conditions of the
Performance Share Units are subject to adjustment in accordance with Section 11
hereof and Section 11(c) of the Plan. In the event of a Change in Control, you
will become legally entitled to have the grant of Performance Share Units
specified hereunder become effective (i) for the Performance Year in effect at
the date of the Change in Control, at the time of the Change in Control (if the
grant was not previously effective) if you were employed by the Company or a
subsidiary or affiliate immediately before the Change in Control, and (ii), for
any Performance Year beginning after the year in which the Change in Control
occurred, at the beginning of such Performance Year if you remain so employed at
that time. In each case relating to Performance Share Units the grant of which
is effective at or following a Change in Control, the Performance Goal for such
Performance Share Units shall be reasonably achievable and not more difficult to
achieve in relation to the Company’s budget for that Performance Year than the
Performance Goal for any earlier Performance Year was in relation to the budget
for that earlier Performance Year.

 

2. CONSIDERATION

As consideration for grant of 2010 Performance Share Units, you shall remain in
the continuous employ of the Company and/or its Subsidiaries or Affiliates for
at least one year from the Performance Cycle Start Date or such lesser period as
the Committee shall determine in its sole discretion, and no Performance Share
Units shall be payable until after the completion of such one year or lesser
period of employment by you (subject to Section 6(c)). No 2011 Performance Share
Units or 2012 Performance Share Units shall be granted hereunder unless you have
met the one-year continuous employment requirement specified in this Section 2,
measured from the Performance Cycle Start Date.

 

3. PERFORMANCE GOALS

The Performance Goals for the 2010 Performance Share Units are specified on the
cover page of this Agreement and Exhibit A hereto, and for the 2011 Performance
Share Units and 2012 Performance Share Units shall be specified in writing in
such manner as the Committee may determine.

 

4. DETERMINATION OF PERFORMANCE SHARE UNITS EARNED AND VESTED; FORFEITURES;
SETTLEMENT

By March 15 of the year following each Performance Year, the Committee shall
determine the extent to which Performance Share Units have been earned on the
basis of the Company’s actual performance in relation to the established
Performance Goals for the Performance Share Units relating to that Performance
Year, provided, however, that the Committee may exercise its discretion
(reserved under Plan Sections 7(a) and 7(b)(v)) to reduce the amount of
Performance Share Units deemed earned in its assessment of performance in
relation to Performance Goals, or in light of other considerations the

 

E-10-1



--------------------------------------------------------------------------------

Committee deems relevant. The Committee shall certify these results in writing
in accordance with Plan Section 7(c), subject to any limitation under Section 7
hereof (if you are Disabled during the Performance Year in excess of 26 weeks).
Any Performance Share Units that are not, based on the Committee’s
determination, earned by performance in a Performance Year (or deemed to be
earned in connection with a termination of employment under Sections 6 and 8
below), including Performance Share Units that had been potentially earnable by
performance in excess of the actual performance levels achieved, shall be
canceled and forfeited.

Performance Share Units are subject to vesting based on your service for periods
which extend past the applicable Performance Year. The stated vesting date is
set forth on the cover page hereof. If, before the stated vesting date, there
occurs an event immediately after which you are not an employee of the Company,
its subsidiaries or an affiliate of the Company, you will become vested in
Performance Share Units only to the extent provided in Section 6 or 8, and any
Performance Share Units that have not been earned and vested at or before such
event and which cannot thereafter be earned and vested under Sections 6 or 8
shall be canceled and forfeited.

In certain termination events as specified below and in connection with a
long-term Disability (as defined in Section 7), you will be entitled to vesting
of a “Pro Rata Portion” of the Performance Share Units earned or deemed earned
hereunder. For purposes of this Agreement, in the case of a termination of
employment, the Pro Rata Portion is calculated as the number of Performance
Share Units relating to a given Performance Year multiplied by a fraction the
numerator of which is the number of months you were employed from the
commencement of that Performance Year through the end of the month in which your
termination of employment occurred (but not more than 12) and the denominator of
which is 12; provided, however, that the number of months you were employed
shall be reduced by the number of months during such Performance Year in which
you were Disabled in excess of 26 weeks since the commencement of the
Disability. For purposes of this Agreement, in the case of a Disability
extending longer than 26 weeks, the Pro Rata Portion is calculated as the number
of Performance Share Units relating to a given Performance Year multiplied by a
fraction the numerator of which is 12 minus the number of months you were
Disabled in excess of 26 weeks since the commencement of the Disability, and the
denominator of which is 12. For purposes of calculations under this paragraph:
(a) one or more days worked in a given month is counted as a full month of
employment; and (b) one or more days on Disability in a given month in which the
duration of Disability has not yet exceeded 26 weeks is also counted as a full
month of employment.

The number of Performance Share Units earned or vested shall be rounded to the
nearest whole Performance Share Unit, unless otherwise determined by the Company
officers responsible for day-to-day administration of the Plan.

Performance Share Units that become vested while you remain employed by the
Company or a subsidiary or affiliate shall be settled promptly upon vesting by
delivery of one Share for each Performance Share Unit being settled, unless
validly deferred in accordance with deferral terms then authorized by the
Committee (subject to Plan Section 11(k)). Performance Share Units that become
vested under Sections 6(a), 6(b), 6(c) or 8 shall be settled at the times
specified therein; provided, however, that settlement of Performance Share Units
under Section 6(a), (b) or (c) shall be subject to the applicable provisions of
Plan Section 11(k). (Note: Section 11(k) could apply if settlement is triggered
by a Change in Control or a termination following a Change in Control). Until
Shares are delivered to you in settlement of Performance Share Units, you shall
have none of the rights of a stockholder of the Company with respect to the
Shares issuable in settlement of the Performance Share Units, including the
right to vote the shares and receive distributions other than dividends. (Your
rights with respect to dividends are set forth in Section 11, below.) Shares of
stock issuable in settlement of Performance Share Units shall be delivered to
you upon settlement in certificated form or in such other manner as the Company
may reasonably determine.

 

E-10-1



--------------------------------------------------------------------------------

5. NONTRANSFERABILITY OF PERFORMANCE SHARE UNITS AND DESIGNATION OF BENEFICIARY

Performance Share Units shall not be transferable other than by will or by the
laws of descent and distribution, except that you may designate a beneficiary
pursuant to the provisions hereof on a Designation of Beneficiary form.

If you and/or your beneficiary shall attempt to assign your rights under this
Agreement in violation of the provisions herein, the Company’s obligation to
settle Performance Share Units or otherwise make payments shall terminate.

If no designated beneficiary is living on the date on which shares are
deliverable in settlement or other amount becomes payable to you, or if no
beneficiary has been specified, such settlement or payment will be payable to
the person or persons in the first of the following classes of successive
preference:

 

  (i) Widow or widower, if then living,

  (ii) Surviving children, equally,

  (iii) Surviving parents, equally,

  (iv) Surviving brothers and sisters, equally,

  (v) Executors or administrators

and the term “beneficiary” as used in this Agreement shall include such person
or persons.

 

6. RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a) Retirement. In the event of your Retirement (as defined in the Plan) prior
to settlement of Performance Share Units and after you have satisfied the
one-year employment requirement of Section 2, you will be deemed vested (i) in
any Performance Share Units that relate to a Performance Year completed before
your Retirement and which have been determined or thereafter are determined by
the Committee to have been earned under Section 4, and (ii), with respect to
Performance Share Units relating to a Performance Year in progress at the date
of your Retirement, in a Pro Rata Portion of the Performance Share Units you
would have actually earned for that Performance Year if you had continued to be
employed through the date the Committee determines the earning of the
Performance Share Units for that Performance Year under Section 4 (for this
purpose, if the grant of Performance Share Units relating to the Performance
Year in progress at the date of your Retirement has not yet become effective,
such grant shall be deemed to be effective immediately before the Retirement and
shall have the same terms as applicable to participating employees who remain
employed). Any Performance Share Units earned and vested under this Section 6(a)
shall be settled at the earlier of (i) the date such Performance Share Units
would have vested if you had continued to be employed by the Company or a
subsidiary or affiliate, (ii), in the event of a Change in Control, as to
previously earned Performance Share Units promptly upon the Change in Control
and, in the case of any unearned Performance Share Units (subject to Section 1),
promptly following the date at which the Committee determines the extent to
which such Performance Share Units have been earned (in each case subject to
Section 6(e) below and Section 11(k) of the Plan), or (iii), in the event of
your death, in the year following the Performance Year in which your Retirement
occurred (following the Committee’s determination of the extent to which any
remaining unearned Performance Share Units have been earned) or, if your death
occurred after that year, as promptly as practicable following your death.
Following your Retirement, any Performance Share Units that have not been earned
and vested and which thereafter will not be deemed earned and vested under this
Section 6(a) will be canceled and forfeited.

(b) Termination by the Company Not For Cause. In the event of your Termination
Not for Cause (as defined in Section 6(f)) by the Company and not during the
Protected Period (as defined in Section 6(f)), prior to settlement of
Performance Share Units and after you have satisfied the one-year

 

E-10-1



--------------------------------------------------------------------------------

employment requirement of Section 2, you will be deemed vested (i) in any
Performance Share Units that relate to a Performance Year completed before such
termination and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii), with respect to
Performance Share Units relating to a Performance Year in progress at the date
of such termination, in a Pro Rata Portion of the Performance Share Units you
would have actually earned for that Performance Year if you had continued to be
employed through the date the Committee determines the earning of the
Performance Share Units for that Performance Year under Section 4 (for this
purpose, if the grant of Performance Share Units relating to the Performance
Year in progress at the date of your Termination Not for Cause has not yet
become effective, such grant shall be deemed to be effective immediately before
your termination and shall have the same terms as applicable to participating
employees who remain employed). Any Performance Share Units earned and vested
under this Section 6(b) shall be settled at the earlier of (i) the date such
Performance Share Units would have vested if you had continued to be employed by
the Company or a subsidiary or affiliate or within the period extending to
April 1 of that vesting year, (ii), in the event of a Change in Control meeting
the conditions of Section 6(e)(ii), as to previously earned Performance Share
Units promptly upon such Change in Control and, in the case of any unearned
Performance Share Units (subject to Section 1), promptly following the date at
which the Committee determines the extent to which such Performance Share Units
have been earned (in each case subject to Section 6(e) below and Section 11(k)
of the Plan), or (iii), in the event of your death, in the year following the
Performance Year in which your Termination Not for Cause occurred (following the
Committee’s determination of the extent to which any remaining unearned
Performance Share Units have been earned) or, if your death occurred after that
year, as promptly as practicable following your death. Following such
Termination Not for Cause, any Performance Share Units that have not been earned
and vested and which thereafter will not be deemed earned and vested under this
Section 6(b) will be canceled and forfeited.

(c) Qualifying Termination Following a Change in Control. In the event that you
have a Qualifying Termination as defined in Plan Section 9(c) during the
Protected Period (as defined in Section 6(f) below) following a Change in
Control (as defined in the Plan), you will be deemed vested (i) in any
Performance Share Units that relate to a Performance Year completed before such
termination and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii), with respect to
Performance Share Units relating to a Performance Year in progress at the date
of your Qualifying Termination (subject to Section 1, but including Performance
Share Units otherwise not meeting the one-year requirement of Section 2), in a
Pro Rata Portion of the target number of Performance Share Units that could have
been earned in the Performance Year. All of your earned and vested Performance
Share Units shall be settled promptly (subject to Section 6(e) below and
Section 11(k) of the Plan); provided, however, any additional forfeiture
conditions in the nature of a “clawback” contained in Section 10 of this
Agreement shall continue to apply to any payment. Upon your Qualifying
Termination, any Performance Share Units that have not been deemed earned and
vested under this Section 6(c) will be canceled and forfeited.

(d) Other Terminations. If you cease to be an employee of the Company and its
subsidiaries and affiliates for any reason other than Retirement, Termination
Not for Cause, a Qualifying Termination within the Protected Period following a
Change in Control, or death, Performance Share Units granted herein that have
not become both earned and vested shall be canceled and forfeited and you shall
have no right to settlement of any portion of the Performance Share Units.

(e) Special Distribution Rules to Comply with Code Section 409A. The Performance
Share Units constitute a “deferral of compensation” under Section 409A of the
Internal Revenue Code (the “Code”), based on Internal Revenue Service
regulations and guidance in effect at the date of grant. As a result, the timing
of settlement of your Performance Share Units will be subject to applicable
limitations under Code Section 409A. Specifically, each tranche of Performance
Share Units will be subject to Section 11(k) of the Plan, including the
following restrictions on settlement:

 

  (i) Settlement of the Performance Share Units under Section 6(c) upon a
Qualifying Termination will be subject to the requirement that the termination
constitute a “separation from service” under Treas. Reg. § 1.409A-1(h), and
subject to the six-month delay rule under Plan Section 11(k)(i)(E) if at the
time of separation from service you are a “Specified Employee.”

 

E-10-1



--------------------------------------------------------------------------------

  (ii) Settlement of the Performance Share Units under Section 6(a) or 6(b) in
the event of a Change in Control will occur only if an event relating to the
Change in Control constitutes a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Treas. Reg. § 1.409A-3(i)(5).

(f) Definition of “Protected Period” and “Termination Not for Cause.” For
purposes of this Section 6, the “Protected Period” means a specific period of
time following a Change in Control, such period to be the same as the applicable
“protected period” specified by the Committee for change-in-control agreements,
based on Committee’s policies in effect at the time of grant of this Award, or
such other specific period (not less than one year) specified by the Committee
at the time of grant of this Award in the resolutions authorizing the grant of
this Award. For purposes of this Section 6, a “Termination Not for Cause” means
a Company-initiated termination for reason other than willful misconduct,
activity deemed detrimental to the interests of the Company, or disability,
provided that you execute a general release and, where required by the Company,
a non-solicitation and/or non-compete agreement with the Company.

 

7. DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a disability plan of the Company or any
subsidiary or affiliate either in the United States or in a jurisdiction outside
of the United States, and in jurisdictions outside of the United States shall
also include qualifying for and receiving payments under a mandatory or
universal disability plan or program managed or maintained by the government. If
you become Disabled, you will not be deemed to have terminated employment for
the period during which, under the applicable Disability pay plan of the Company
or a subsidiary or affiliate, you are deemed to be employed and continue to
receive Disability payments. Upon the cessation of payments under such
Disability pay plan, (i) if you return to employment status with the Company or
a subsidiary or affiliate, you will not be deemed to have terminated employment,
and (ii), if you do not return to such employment status, you will be deemed to
have terminated employment at the date of cessation of such Disability payments,
with such termination treated for purposes of the Performance Share Units as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination. If you have been Disabled for a period in excess of 26
weeks in the aggregate during one or more Performance Years, for each affected
Performance Year you will earn only a Pro Rata Portion of the Performance Share
Units you otherwise would have earned in respect of such a Performance Year.

 

8. DEATH OF PARTICIPANT

In the event of your death while employed by the Company or a subsidiary and
prior to settlement of Performance Share Units but after you have satisfied the
one-year employment requirement of Section 2, you will be deemed vested (i) in
any Performance Share Units that relate to a Performance Year completed before
your death and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii), with respect to
Performance Share Units relating to a Performance Year in progress at the date
of your death, in a Pro Rata Portion of the Performance Share Units you would
have actually earned for that Performance Year if you had continued to be
employed through the date the Committee determines the earning of the
Performance Share Units

 

E-10-1



--------------------------------------------------------------------------------

for that Performance Year under Section 4. In this case, your beneficiary shall
be entitled to settlement of any of your earned and vested Performance Share
Units referred to in clause (i) by the later of the end of the calendar year in
which your death occurred or 60 days after your death, and to your earned and
vested Performance Share Units referred to in clause (ii) in the year following
your year of death as promptly as practicable following the determination of the
number of Performance Share Units earned under clause (ii) above. In the case of
your death, any Performance Share Units that have not been earned and vested and
thereafter will not be deemed earned and vested under this Section 8 will be
canceled and forfeited.

 

9. TAXES

At such time as the Company or any subsidiary or affiliate is required to
withhold taxes with respect to the Performance Share Units, or at an earlier
date as determined by the Company, you shall make remittance to the Company or
to your employer of an amount sufficient to cover such taxes or make such other
arrangement regarding payments of such taxes as are satisfactory to the
Committee. The Company and its Subsidiaries and affiliates shall, to the extent
permitted by law, have the right to deduct such amount from any payment of any
kind otherwise due to you, including by means of mandatory withholding of shares
deliverable in settlement of your Performance Share Units, to satisfy the
mandatory tax withholding requirements.

 

10. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER
DETRIMENTAL ACTS

You acknowledge that your continued employment with the Company and its
subsidiaries and affiliates and this grant of Performance Share Units are
sufficient consideration for this Agreement, including, without limitation, the
restrictions imposed upon you by Section 10.

 

  a) By accepting the Performance Share Units granted hereby, you expressly
agree and covenant that during the Restricted Period (as defined below), you
shall not, without the prior consent of the Company, directly or indirectly:

 

  i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one
percent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company. You may, however, be actively
connected with a Competitive Business after your employment with the Company
terminates for any reason, so long as your connection to the business does not
involve any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company and the Company is provided
written assurances of this fact from the Competing Company prior to your
beginning such connection;

 

  iii) take any action that might divert any opportunity from the Company or any
of its affiliates, successors or assigns (the “Related Parties”) that is within
the scope of the present or future operations or business of any Related
Parties;

 

E-10-1



--------------------------------------------------------------------------------

  iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date your employment with the Company ceased for any
reason whatsoever;

 

  v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

  vi) contact, call upon or solicit any prospective customer of the Company that
you became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or

 

  vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

  b) Forfeiture. You agree and covenant that, if the Company determines that you
have violated any provisions of Section 10(a) above during the Restricted
Period, then:

 

  i) any portion of the Performance Share Units that have not been settled or
paid to you as of the date of such determination shall be immediately canceled
and forfeited;

 

  ii) you shall automatically forfeit any rights you may have with respect to
the Performance Share Units as of the date of such determination;

 

  iii) if any Performance Share Units have become vested within the twelve-month
period immediately preceding a violation of Section 10(a) above (or following
the date of any such violation), upon the Company’s demand, you shall
immediately deliver to it a certificate or certificates for Shares equal to the
number of Shares delivered to you in settlement of such vested Performance Share
Units if such delivery was made in Shares or you shall pay cash equal to the
value of cash paid to you in settlement of such vested Performance Share Units
if such payment was made in cash; and

 

  iv) The foregoing remedies set forth in Section 10(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

 

  c) Definitions. For purposes of this Section 10, the following definitions
shall apply:

 

  i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  ii) “Restricted Period” means the period during which you are employed by the
Company or its subsidiaries and affiliates and twelve months following the date
that you no longer are employed by the Company or any of its subsidiaries or
affiliates for any reason whatsoever.

 

  d)

Severability. You acknowledge and agree that the period, scope and geographic
areas of restriction imposed upon you by the provisions of Section 10 are fair
and reasonable and are reasonably required for the protection of the Company. In
the event that any part of this Agreement, including, without limitation,
Section 10, is held to be unenforceable or invalid, the remaining parts of this
Agreement and Section 10 shall nevertheless continue to be valid and

 

E-10-1



--------------------------------------------------------------------------------

 

enforceable as though the invalid portions were not a part of this Agreement. If
any one of the provisions in Section 10 is held to be excessively broad as to
period, scope and geographic areas, any such provision shall be construed by
limiting it to the extent necessary to be enforceable under applicable law.

 

  e) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

 

11. DIVIDEND EQUIVALENTS AND OTHER ADJUSTMENTS

 

  a) Crediting of Dividend Equivalents. Subject to this Section 11, dividend
equivalents shall be credited on your Performance Share Units (other than
Performance Share Units that, at the relevant record date, previously have been
settled or forfeited) as follows, except that the Committee may specify an
alternative treatment from that specified in (i), (ii), or (iii) below for any
dividend or distribution:

 

  i) Cash Dividends. If the Company declares and pays a dividend or distribution
on Common Stock in the form of cash, then you shall be entitled to a cash
payment amount equal to (A) the amount of such dividend on each outstanding
share of Common Stock, multiplied by (B) the number of Performance Share Units
credited to you as of the record date for such dividend or distribution (other
than previously settled or forfeited Performance Share Units).

 

  ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of property other than shares, then a
number of additional Performance Share Units shall be credited to you as of the
payment date for such dividend or distribution equal to (A) the number of
Performance Share Units credited to you as of the record date for such dividend
or distribution (other than previously settled or forfeited Performance Share
Units), multiplied by (B) the Fair Market Value of such property actually paid
as a dividend or distribution on each outstanding share of Common Stock at such
payment date, divided by (C) the Fair Market Value of a share at such payment
date.

 

  iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares, or
there occurs a forward split of Common Stock, then a number of additional
Performance Share Units shall be credited to you as of the payment date for such
dividend or distribution or forward split equal to (A) the number of Performance
Share Units credited to you as of the record date for such dividend or
distribution or split (other than previously settled or forfeited Performance
Share Units), multiplied by (B) the number of additional shares actually paid as
a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock.

 

  b) Adjustment of Dividend Equivalents. If any Performance Share Unit is
forfeited for any reason, including as a result of the failure to attain the
Performance Goals at least at Threshold, any dividend or distribution
attributable to such Performance Share Unit, whether in the form of cash or
additional Performance Share Units, shall be forfeited on the date on which the
underlying Performance Share Unit is forfeited. If any Performance Share Units
are paid at greater or smaller than 100% of Target, the amount of dividend
equivalents (if any) credited on such Performance Share Units, whether in the
form of cash or additional Performance Share Units, shall be increased or
decreased proportionately to reflect the payout percentage on the underlying
Performance Share Units.

 

E-10-1



--------------------------------------------------------------------------------

  c) Payment of Dividend Equivalents. Any cash or Performance Share Units
payable under this Section 11 shall be paid or settled on the settlement date
for the underlying Performance Share Unit.

 

  d) Other Adjustments. The target number of Performance Share Units, the kind
of securities deliverable in settlement of Performance Share Units, and any
performance measure based on per share results shall be appropriately adjusted
in order to prevent dilution or enlargement of your rights with respect to the
Performance Share Units upon the occurrence of an event referred to in
Section 11(c) of the Plan. In furtherance of the foregoing, in the event of an
equity restructuring, as defined in FAS 123R, which affects the Shares, you
shall have a legal right to an adjustment to your Performance Share Units which
shall preserve without enlarging the value of the Performance Share Units, with
the manner of such adjustment to be determined by the Committee in its
discretion. Any Performance Share Units or related rights which directly or
indirectly result from an adjustment to a Performance Share Unit hereunder shall
be subject to the same risk of forfeiture and other conditions as apply to the
granted Performance Share Unit and will be settled at the same time as the
granted Performance Share Unit.

 

12. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Share Units or any
other payment or right to payment under this Agreement be included as
compensation or earnings for purposes of any other compensation, retirement, or
benefit plan offered to employees of the Company or its subsidiaries or
affiliates unless otherwise specifically provided for in such plan.

 

13. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate or any specific
position or level of employment with the Company or any subsidiary or affiliate
or affect in any way the right of the Company or any subsidiary or affiliate to
terminate your employment without prior notice at any time for any reason or no
reason.

 

14. ADMINISTRATION

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your Performance Share Units and other obligations
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in you or any beneficiary any right to, or claim against
any, specific assets of the Company, nor result in the creation of any trust or
escrow account for you or any beneficiary. You and any of your beneficiaries
entitled to any settlement or other payment hereunder shall be a general
creditor of the Company.

 

15. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that Performance Share Units which are the subject of this
Agreement may not be materially adversely affected by any amendment or
termination of the Plan approved after the Award Date without your written
consent.

 

E-10-1



--------------------------------------------------------------------------------

16. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

 

17. GOVERNING LAW

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of New York.

 

18. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

19. DATA PRIVACY

By entering into this agreement, you (i) authorize the Company, and any agent of
the Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its subsidiaries such information and data as
the Company or any such subsidiary shall request in order to facilitate the
grant of Performance Share Units and the administration of the Plan; (ii) waive
any data privacy rights you may have with respect to such information; and
(iii) authorize the Company to store and transmit such information in electronic
form.

 

20. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

For the Company Bristol-Myers Squibb Company By:  

 

Date:  

 

I have read this Agreement in its entirety. I hereby agree to the foregoing
terms and conditions and accept the Performance Share Units Award subject
thereto.

 

E-10-1



--------------------------------------------------------------------------------

Exhibit A

PERFORMANCE SHARE UNITS AGREEMENT

Under the Bristol-Myers Squibb Company

2007 Stock Award and Incentive Plan

2010-2012 Performance Share Units Award —

2010 Performance Goals

The number of 2010 Performance Share Units earned by Participant shall be
determined as of December 31, 2010 (the “Earning Date”), based on the Company’s
2010 Net Sales Growth Performance (net of foreign exchange), 2010 Non-GAAP
Diluted EPS Performance, and 2010 Working Capital plus Capital Expenditures as a
Percent of Net Sales Performance (net of foreign exchange), each as defined
below, determined based on the following grid:

 

Performance Measure

   Threshold    Target    Maximum

2010 Net Sales Growth

        

2010 Non-GAAP Diluted EPS

        

2010 Working Capital plus CAPEX as a Percent of Net Sales

        

Participant shall earn 37.49% (weighted average) of the target number of 2010
Performance Share Units for “Threshold Performance,” 100% of the target number
of 2010 Performance Share Units for “Target Performance,” and 167.50% of the
target number of 2010 Performance Share Units for “Maximum Performance.” For
this purpose, 2010 Net Sales Growth Performance and 2010 Working Capital plus
Capital Expenditures as a Percent of Net Sales Performance are weighted 25%
each, and 2010 Non-GAAP Diluted EPS Performance is weighted 50%, so level of
earning of 2010 Performance Share Units shall be determined on a
weighted-average basis.

Determinations of the Committee regarding 2010 Net Sales Growth Performance,
2010 Non-GAAP Diluted EPS Performance, and 2010 Working Capital plus Capital
Expenditures as a Percent of Net Sales Performance, and the resulting 2010
Performance Share Units earned, and related matters, will be final and binding
on Participant. In making its determinations, the Committee may exercise its
discretion (reserved under Plan Sections 7(a) and 7(b)(v)) to reduce the amount
of Performance Share Units deemed earned, in its sole discretion.

 

E-10-1